      Case 4:15-cv-00250-DCB Document 516 Filed 10/27/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Unknown Parties, et al.,                       No. CV-15-00250-TUC-DCB
10                 Plaintiffs,                      ORDER
11   v.
12   Kirstjen M Nielsen, et al.,
13                 Defendants.
14
15         Pursuant to Local Rule 83.3, Defendants Motion for an Order relieving
16   Carlton Frederick Sheffield as counsel for the Defendants (Doc. 510) is GRANTED.
17         Dated this 27th day of October, 2020.
18
19
20
21
22
23
24
25
26
27
28
